DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1 – 10 in the reply filed on 05/23/2022 is acknowledged.
Claims 11 – 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/23/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract as filed fails to comply with the proper language and format by using the form and legal phraseology “means” and “said” in the 10th line.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 3 and 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchis et al. (EP-3095768-A1;Sanchis, cited on IDS).
Regarding claim 1. Sanchis discloses a method for manufacturing slabs, tiles or sheets of artificial stone with a wide vein effect [0001], which comprises the following steps: 
a) a template  is positioned on a surface (see Fig. 1), the template comprising gaps (openings 23) and islands (insert 21), wherein the islands correspond to at least one vein of the article to be manufactured – Sanchis at [0013] discloses an embodiment, wherein the method comprises “covering the exposed upper face with a plate that only has openings coinciding with the pattern of thin veins, such that projection of the fluid mixture of the second material only goes through said plate and reaches said first material through said openings, therefore impregnating only said inner faces of the grooves,”

b) a first mixture (e.g., first material 11) is discharged [0038], which comprises inorganic particles and an unhardened binder (Sanchis at [0036] discloses the first material comprises “ground natural rock or mineral with a calibrated size, is introduced together with an organic or inorganic binder and additives, stirred into a homogeneous mixture.”), onto the template (see Fig. 2), by means of a first distributor device (see Figs. 2 – 4), such that said first mixture rests on the surface and fills at least a portion of the gaps of the template (see Fig. 2); 

c) the template is removed, obtaining a layer of the first mixture with cavities in said layer, defined by the positions of the islands of the template (Sanchis at [0041] discloses “Once the fluid mixture of the first material 11 is poured into the spaces of the mold 20 not covered by the insert 21, said insert 21 is removed from the mold 20, whereby the portions previously occupied by the insert will become empty.”); 

d) a second mixture (e.g., third material 13) is discharged, which comprises inorganic particles and an unhardened binder, in order to fill at least a portion of the cavities in the layer of the first mixture with said second mixture – Sanchis at [0042] discloses, “The exposed upper face of the fluid mixture is then covered with a coating plate 24 provided with openings 23 coinciding with the pattern of thick veins left by the inserts 21 in said fluid mixture of the first material 11, and a fluid mixture of a third material 13 having a color different from that of the first material 11 is poured through said openings 23, completely filling said hollow portions of the mold 20.” 
Additionally, Sanchis at [0047] discloses, “A robotic arm 41 provided with a projecting head 40 then moves said projecting head 41 following the layout of said pattern of thin veins close to the grooves 30, while at the same time projecting a fluid mixture of a second material 12 through said projecting head 40 on the inner faces 31 of said grooves 30” (see Fig. 5); 

e) the resulting layer of the combination of first and second mixtures is compacted (Sanchis at [0015-16] discloses compaction by means of e.g., rollers, vibration-compression, “pressing on the fluid mixture,” see also [0049]), and a hardening process is carried out, in order to obtain the slab, tile or sheet of artificial stone with a vein effect (see Sanchis at [0050-51]); 

characterized in that in step d) said second mixture is discharged in a localized manner on the cavities in the layer of the first mixture (Sanchis at [0047] discloses head 40 moved by the robotic arm 41 following the layout of said pattern of thin veins close to the grooves 30, while at the same time projecting a fluid mixture of a second material 12 through said projecting head 40 on the inner faces 31 of said grooves 30, see also [0013]), by means of a second distributor device (projecting head 40, robotic arm 41), which comprises a collector (see Fig. 5), said second device  moving along at least a portion of the cavities, filling at least partially a portion of said cavities with the second mixture (see e.g., Fig. 5 and [0047]).
	
However, Sanchis is silent to the second distributor device, the bottom opening of which has, in at least one direction, a width less than or equal to the maximum width of the cavities.

Nonetheless, from Fig. 5 it is appreciated that the projecting head 40 has a width comparable to the width of the cavities 30, which Sanchis discloses “projects a fluid mixture on the inner faces 31 of said grooves 30.” Hence, Sanchis is concerned with the precision of the projecting fluid by the head 40, a PHOSITA would have found obvious that a reduction of the head 40 bottom opening width would improve head 40 projecting accuracy.
As per, MPEP2112.01, “It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.” In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990).  In this case, Sanchis and the instant application are identical or substantially identical in structure (e.g., both inventions are directed to the manufacture of slabs with a wide vein effect) or are produced by identical or a substantially identical processes (both processes are substantially identical, as discussed above).
Applicant is respectfully reminded that to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Sanchis’ projecting head 40 (the second distributor device), so that the bottom opening of which has, in at least one direction, a width less than or equal to the maximum width of the cavities, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. See MPEP 2144.04 (IV) (A):
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
 One would have been motivated to scale the size of the second distributor device’s bottom opening width to be, in at least one direction, less than or equal to the maximum width of the cavities in order to improve the distribution accuracy of the second distributor device.

Regarding claim 2. Sanchis discloses the method for manufacturing according to claim 1, except for specifically disclosing, the method being characterized in that the second distributor device discharges different amounts of the second mixture in different regions of the cavities.
However, Sanchis discloses that the projecting head 40 moves in a predetermined pattern, which coincides with the grooves 30 [0047], and discloses that the amount of fluid mixture poured is capable of being controlled to meet the design parameters [0006].

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Sanchis’ method through routine experimentation, with reasonably high expectations of success, so that the second distributor device discharges different amounts of the second mixture in different regions of the cavities, since it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
One of ordinary skill would have been motivated to modify Sanchis method, so that the second distributor device discharges different amounts of the second mixture in different regions of the cavities for the purpose of, e.g., providing variations in the sizes of the vein effect (e.g., making thinner veins by lowering the amount of the second mixture in selected places, or thicker veins by increasing the amount of second mixture discharged by the second distributor device).

Regarding claim 3. Sanchis discloses the method for manufacturing according to claim 1, characterized in that the second distributor device (40) is assembled on a robotic device (41, see Fig. 5) that moves it along at least a portion of the cavities [0047].

Regarding claim 7. Sanchis discloses the method for manufacturing according to claim 1, except for, characterized in that, after step b) of discharging and before step c) of removing the template , step b1) of pre-compaction is carried out, wherein the first mixture discharged in the gaps comprised in the template is compacted. (See Sanchis at [0045-46]).

Regarding claim 8. Sanchis discloses the method for manufacturing according to claim 7, characterized in that the pre-compaction is performed by means of a compactor (“a panel that is pressed against said exposed upper face,” Sanchis at [0045]), which comprises a sheet complementary to the template which presses the layer of the first mixture in the gaps of the template against the surface (See Sanchis’ Figs. 2-4).

Regarding claim 9. Sanchis discloses the method for manufacturing according to claim 1, characterized in that, after step c) of removing the template and before step d) of discharging the second mixture, step c1) of profiling is carried out, wherein a profiling mixture is applied comprising unhardened binder, and optionally a pigment, onto the walls of the cavities in the layer of the first mixture. (See Sanchis at [0042-43]).

Regarding claim 10. Sanchis discloses the method for manufacturing according to claim 1, characterized in that the islands (e.g., Sanchis inserts 21) of the template are configured, in the portion thereof which receives the discharge of the first mixture, with a shape that prevents the first mixture from accumulating thereon during the discharging in step b). (See Sanchis Fig. 1 and [0041]).


Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchis, as applied to claim 3 above, and further in view of Buchanan et al. (GB-2302817-A; Buchanan).
Regarding claim 4. Sanchis discloses the method for manufacturing according to claim 3, except for, characterized in that the amounts of the second mixture discharged by the second distributor device in different regions of the cavities is controlled by means of the discharging speed of the material by the second distributor device or by the movement speed of the robotic device.

	In the analogous field of endeavor of methods and apparatus for manufacturing concrete tiles, Buchanan discloses a process for the manufacture of concrete roof tiles the colors of which mimic the natural color variation of wood shakes said process comprising the steps of: a) feeding colorant from two or more supplies thereof to control valves associated one each with said supplies; b) effecting operation of said control valves independently one of the other and in a random manner to interrupt the flow of color from each of the supplies thereof; c) feeding colorant or colorants from one or more of said supplies thereof to a common feed line downstream of said control valves; d) effecting the supply of the colorant or colorants through a common feed line to a mortar mixer, the flow rate of colorant or colorants through the common feed line being commensurate with the amount of mortar in the mortar mixer; e) admixing the colorant wholly or partially with tile mortar in said mortar mixer; f) forming "green state" tiles from said mortar; and, g) curing said "green state" tiles. (Buchanan at p. 4, ¶4).
	Buchanan discloses that the colorant feed means (analogous to the claimed “a second distributor device”) is characterized in that the control means further comprises time delay means associated one with each on/off valve to vary the speed at which each valve is switched to enable, in use, a gradual increase or a gradual decrease in the flow of a supply of colorant through each valve to the flow control device (analogous to the claimed “characterized in that the amounts of the second mixture discharged by the second distributor device in different regions of the cavities is controlled by means of the discharging speed of the material by the second distributor”). (Buchanan at p. 4, ¶2).
	Furthermore, Buchanan discloses that the colorant feed means is further characterized in that a random signal generator is provided, providing the advantage of enabling the control means to control in random manner, the flow of each colorant or colorants from each supply thereof. (Buchanan at p. 4, ¶3).

	It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention, to modify Sanchis’ method so that the amounts of the second mixture discharged by the second distributor device in different regions of the cavities is controlled by means of the discharging speed of the material by the second distributor device, as taught by Buchanan.
	One of ordinary skill would have been motivated to modify Sanchis method in view of Buchanan for the purpose of, e.g., provide Sanchis method and apparatus with the capacity of enabling the control means to control in random manner, the flow of each colorant or colorants from each supply thereof. (Buchanan at p. 4, ¶3).
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.


Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchis, as applied to claim 1 above, and further in view of BOHN et al. (over machine English translation of CH-666223-A5; Bohn).
Regarding claim 5. Sanchis discloses the method for manufacturing according to claim 1, except for, characterized in that the second distributor device comprises a conveyor belt for the second mixture.
However, Applicant is respectfully reminded that to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
	In this case, the recited structural limitation (a second  distributor comprising a conveyor belt) only claims the use of a particular structure (a conveyor belt), and as such fails to affect the method in a manipulative sense. That is, independently of how the material is fed to the distributor (e.g., Sanchis distributor device 12, 40, 41 or a distributor device comp), the same outcome is achieved – a second mixture being discharged in a localized manner on the cavities in the layer of the first mixture, by means of a second distributor device. 

Furthermore, the claimed structural limitation is known in the art. Bohn discloses a device for filling a reciprocating filling slide of a molding press with molding compound from a storage container with the interposition of a discharge conveyor characterized in that the mouth of the discharge conveyor or a distributor connected downstream of it can be displaced relative to the filling slide in an approximately horizontal direction. Bohn further discloses that by simply shifting the mouth of the discharge conveyor or the downstream distributor in an approximately horizontal direction, it is extremely easy to achieve a controlled distribution of the molding compound within the feed slide, so that wedged, curved and flat stones can be developed without difficulty. (Bohn at [0044]).
Bohn discloses that the device comprises a distributor 15 comprising one or more pivotable chutes 16 and an extension part 17, the distributor 15 arranged above a filling slide 7 [0059], a discharge conveyor (analogous to the claimed “conveyor belt”; see Bohn’s Fig. 1), comprising one or more discharge belts 17 is arranged above the distributor 15, and a storage container 31 for the molding compound is arranged above the discharge conveyor 26. [0060].
Therefore, all the claimed elements (e.g., a distributor device comprising a conveyor belt) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Sanchis method so that the second distributor device comprises a conveyor belt for the second mixture, as taught by Bohn, since “A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness.” See MPEP 2143, "KSR" rationale B.
One of ordinary skill would have been motivated to modify Sanchis method for the purpose of, e.g., provide Sanchis’ distributor device 40 with powder material instead of a fluid mixture. 

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchis, as applied to claim 1 above, and further in view of Cruz (US PGPub. 2008/0315448 A1).
Regarding claim 6. Sanchis discloses the method for manufacturing according to claim 1, except for, characterized in that the second mixture comprises at least 50% by weight of the total mixture of inorganic particles with a granulometry above 0.75 mm.

In the same field of endeavor of methods and apparatus for the manufacture of artificial stone boards with veined effect [0002], Cruz discloses a process for manufacturing boards particularly with a veined effect, wherein several inorganic materials of varied granulometry can form part of the mixture. (Cruz at [0025]). 
Crus discloses that the part of the filler used to obtain a specific decorative effect can be intimately mixed with the rest of the filler of similar granulometry or it can be placed on the surface afterwards. (Cruz at [0026]). Cruz discloses that the percentage of each granulometry depends on the use of the board to be obtained, said percentages varying according to the color and visual effect desired. (Cruz at [0031]).
Cruz further discloses that the materials form part of the composition with the following granulometry: [0028] 10% to 70% of the filler, of micronized or ground powder, with a granulometry comprised between 0.1 mm to 0.75 mm; [0029] 1% to 80% of the filler, of ground material with a granulometry comprised between 0.76 mm and 1.20 mm; and optionally, [0030] 10% to 50% of the filler, of ground material with a granulometry comprised between 1.21 mm and 15 mm. Overlapping with the claimed range of “at least 50% by weight of the total mixture of inorganic particles with a granulometry above 0.75 mm.” Overlapping ranges are prima facie evidence of obviousness.

It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modify Sanchis method by selecting the portion of Cruz's second mixture composition and granulometry range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). See MPEP 2131.03
One of ordinary skill would have been motivated to modify Sanchis method in view of Cruz, since Cruz teaches that the percentage of each granulometry depends on the use of the board to be obtained, said percentages varying according to the color and visual effect desired. (Cruz at [0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712